Citation Nr: 0834420	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-28 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for neuropathy 
secondary to diabetes mellitus.

3.	Entitlement to service connection for peripheral 
vascular disease secondary to diabetes mellitus.

4.	Entitlement to service connection for a skin disorder 
secondary to diabetes mellitus.

5.	Entitlement to service connection for a cervical spine 
disorder.

6.	Entitlement to service connection for a lumbar spine 
herniated disc.

7.	Entitlement to service connection for lymphadenitis 
secondary to typhoid shot, or coral poisoning.

8.	Entitlement to service connection for swelling of the 
legs and feet secondary to typhoid shot, or coral poisoning.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire which 
denied the benefits sought on appeal. 

The veteran previously requested a hearing before a Veterans 
Law Judge at the Board's Central Office in Washington, D.C. 
However, he later cancelled the hearing scheduled for August 
2008, and did not attempt to reschedule it. 38 C.F.R. § 
20.702(e). 

In July 2008, the veteran submitted additional evidence to 
the Board consisting of a personal statement and VA 
outpatient records, and did not provide a waiver of RO 
initial jurisdiction. Since his statement explains the reason 
for cancellation of the hearing and is not material to the 
merits of the appeal, and the medical records are duplicative 
of existing evidence, the Board will consider this evidence 
in the first instance. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
The Board is deciding the claims on appeal with the exception 
of the issue of service connection for a cervical spine 
disorder, which is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.	The veteran's lumbar spine disorder is due to military 
service.

2.	The medical evidence demonstrates that sciatic 
neuropathy of the bilateral lower extremities is associated 
with the veteran's back disorder.

3.	Diabetes mellitus is not causally related to his 
service.

4.	In the absence of a grant of service connection for 
diabetes mellitus, the claims for service connection for 
neuropathy of the neck, back and hands, peripheral vascular 
disease, and a skin disorder secondary to the underlying 
disorder is moot.

5.	There is no competent evidence of a current disability 
manifested by lymphadenitis.

6.	The preponderance of the evidence is against a causal 
relationship between the veteran's edema of the lower 
extremities and a typhoid shot or coral poisoning during 
service, but instead attributes this manifestation to 
peripheral vascular disease.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for a lumbar spine 
herniated disc, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for sciatic 
neuropathy of the bilateral lower extremities, secondary to a 
lumbar spine disability, are met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

3.	The criteria for a grant of service connection for 
diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.	The criteria for a grant of service connection for 
neuropathy of the neck, back and hands secondary to diabetes 
mellitus, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

5.	The criteria for a grant of service connection for 
peripheral vascular disease secondary to diabetes mellitus, 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

6.	The criteria for a grant of service connection for a 
skin disorder secondary to diabetes mellitus, are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

7.	The criteria for a grant of service connection for 
lymphadenitis secondary to typhoid shot or coral poisoning, 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

8.	The criteria for a grant of service connection for 
swelling of the legs and feet secondary to typhoid shot, or 
coral poisoning, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate his claims through correspondence dated 
from May 2003 to April 2005 that addressed each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The May 2006 Statement of the Case (SOC) provided 
citation to the applicable rating criteria. The VCAA notice 
correspondence explained the joint obligation between VA and 
the veteran to obtain evidence including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records. Furthermore, a supplemental March 2006 
letter provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision. 

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance, the May 2003 VCAA 
notice letter preceded issuance of the October 2004 rating 
decision on appeal pertaining to neck and lower back 
disorders, and the April 2005 correspondence preceded the 
June 2005 decision on the additional claims. This 
procedure met the criteria for timely notice.  

The RO has also taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive VA 
outpatient records, private treatment records, and records 
pertaining to receipt of benefits from the Social Security 
Administration (SSA). The veteran has undergone a VA 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claims he has provided several personal 
statements, additional private treatment records, and copies 
of medical journal articles. In July 2008, he cancelled a 
scheduled Central Office hearing before a Veterans Law Judge 
of the Board. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).                 
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993). 


Lumbar Spine 

In April 1976 the veteran was evaluated for a complaint of a 
pulled muscle in the lower back. The disposition was no 
physical exertion for two weeks. In August 1981, the veteran 
sought treatment subsequent to receiving a hit in the back of 
the neck and head, with continued complaints of loss of 
consciousness and blurred vision. There were some external 
bruises and no other apparent symptoms. A confirmed diagnosis 
was not obtained.

The veteran has described precipitating back injuries during 
service as the result of cargo handling operations moving 
items onto a ship, and due to handling heavy equipment and 
operating jackhammers while stationed in Guantanamo Bay, 
Cuba. 

The medical evidence since service includes a March 1998 
report from a private orthopedic clinic indicating an 
impression of herniated nucleus pulposis L4-L5 and L5-S1, and 
spinal stenosis at L4-L5. He underwent a diskectomy procedure 
in the affected areas in 1998.

The report of a January 2004 VA outpatient evaluation states 
a diagnosis of chronic back problems status-post L4-L5 and 
L5-S1 diskectomies. The veteran had chronic pain issues and 
difficulty with ambulation, and intermittent numbness, 
weakness and discomfort to the lower extremities. In August 
2005, a physician diagnosed his disorder as chronic low back 
pain, lumbago.

The October 2006 treatment summary of a VA physician 
indicates he had followed the veteran for several years for 
multilevel degenerative joint disease of his cervical through 
lumbosacral spine. He noted the veteran's report of back 
trouble for several years, and incident described in which 
the veteran fell from a ladder in service. According to the 
physician, there was at least one notation of back pain in 
documents from 1977 in his file. He stated that the existing 
situation with the veteran's back suggested long-standing 
problems, and the start of this could well have been in the 
service. He concluded that it was more likely than not that 
at least some of the veteran's back trouble started while in 
service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

On these findings there is a sufficient basis to determine 
that the veteran's claimed lumbar degenerative disc disease 
was incurred during service. There is evidence of a relevant 
documented in-service injury, and the veteran's own 
assertions that precipitating injuries occurred which also 
are to be taken into consideration as to the etiology of his 
claimed disorder. See e.g., Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006). The October 2006 statement of an 
evaluating VA physician further links in-service 
precipitating events to the current diagnosed lumbar spine 
disability, and follows review of the treatment history. 
While the opinion acknowledges that there may be contributing 
causes of back pathology besides those related to service, it 
clearly sets forth the existence of a medical relationship 
between a current disability and the veteran's service. 

Hence, the requirements for service connection for lumbar 
spine degenerative disc disease are approximated under the 
benefit-of-the-doubt doctrine, and the claim will be allowed.    


Neuropathy of the Bilateral Lower Extremities

The RO has adjudicated the claim for service connection for 
neuropathy to this point as pertaining to the neck, back and 
hands, and based on a secondary medical relationship to 
diabetes mellitus. 38 C.F.R. § 3.310. In statements in 
support of his claim, the veteran also alleges his diabetes 
mellitus has affected the nerves in the lower legs and feet.

In view of the above decision to grant service connection for 
a lumbar spine disability, however, there is the possibility 
of secondary service connection for neuropathy of the lower 
extremities due to this specific service-connected 
disability. The Board will consider and adjudicate this 
theory of entitlement since it is raised from the current 
record. See e.g., Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(where a regulatory presumption of service connection for a 
given disability does not apply, the claim nonetheless must 
be considered to determine whether service connection can be 
established on another basis). See also Robinson v. 
Mansfield, 21 Vet. App. 545 (2008) (VA is not required to 
raise sua sponte all possible theories of entitlement, but 
consideration must be afforded to those reasonably raised 
either by the claimant or the evidence of record).


A June 1998 report from a private orthopedic clinic indicates 
the veteran had significant antalgic gait with a drop foot, 
dorsiflexion of the ankle and the toes of a trace to possible 
one-fifth normal motion, and sensation decreased in the foot. 
Reflex was absent at the right ankle, and +2 at the knees and 
left ankle. The impression was of drop foot with significant 
neurologic deficit in the sciatic nerve on the right. A 
contemporaneous evaluation at that same facility indicated an 
assessment of rule out radiculopathy versus peroneal 
neuropathy in the right lower extremity. The medical history 
of this neurological impairment was still considered and 
described in terms of a disorder that had its origin in the 
history of a lower back disability.

A February 2002 VA general medical consultation indicated the 
veteran had chronic low back pain status-post surgery, and 
was then experiencing significant pain going down to his 
toes. A January 2004 VA orthopedic consultation reveals he 
described continued problems of the left foot with burning on 
the top of the foot, and pain in the left anterior thigh and 
shin, numbness, and no sensation on occasion. 

The diagnosis was degenerative joint disease of the lumbar 
spine, with functional overlay. The physician observed that 
the burning sensation in the foot was suggestive of 
neuropathic pain, and prescribed medication for this symptom. 
In another outpatient evaluation that month, the medical care 
provider recorded the veteran's account of having developing 
intermittent numbness/weakness, and discomfort of his left 
leg in addition to his chronic right leg complaints, all in 
conjunction with his low back disorder. 

On an August 2004 VA consultation with a vascular surgeon the 
veteran sought treatment for peripheral vascular disease left 
lower extremity, and complained of burning of the top of his 
left foot and diminished sensation in the areas of the left 
anterior thigh and anterior shin. The impression was moderate 
to severe peripheral vascular disease left lower extremity, 
with the bulk of complaints stemming from diabetic neuropathy 
and neurological issues. The physician stated that it was 
unlikely the described burning and electric shock pains in 
the left foot were from peripheral vascular disease but 
rather neuropathy. A September 2004 treatment note indicates 
as to relevant history radiating pain and drop foot in both 
lower extremities. An October 2004 VA consultation primarily 
for cardiovascular symptoms further describes the presence of 
bilateral lower extremity neuropathy secondary to significant 
disc disease. 

The preceding medical evidence and particularly the June 1998 
private physician's note establishes the presence of sciatic 
neuropathy on the right side as associated with the veteran's 
service-connected lumbar spine disc disease. Service 
connection for sciatic neuropathy of the right side is 
therefore granted.

Pertaining to claimed neuropathy of the left lower extremity 
the initial medical records of this manifestation showed 
likely left side radicular symptoms without ever confirming 
it. Given the repeated finding from several evaluating 
physicians that there were left side neurological symptoms 
stemming from the veteran's low back disorder including 
development of foot drop, any reasonable doubt on the issue 
of the existence of such causal relationship should be 
resolved in his favor. 38 C.F.R. § 3.102. Consequently, a 
grant of service connection for neuropathy to both right and 
left lower extremities is warranted.


Diabetes Mellitus

The service treatment history is devoid of any mention of 
symptoms, complaints, or suspected diagnosis of diabetes 
during service, or otherwise abnormal findings on any 
laboratory test results including for levels of glucose.

A March 2004 VA general medical consultation provides an 
initial diagnosis of diabetes mellitus. A May 2004 VA 
outpatient consultation observed that the veteran was 
convinced that he had diabetes 25 to 30 years previously 
while in military service, and he made old medical records 
available, indicating some infections, swollen glands, and a 
urinary tract infection which the veteran construed as 
indicating the presence of diabetes. The physician noted that 
future consultations would be scheduled for concerns about 
diabetes and preventing related symptoms. 

A copy of a medical journal article available online that the 
veteran has provided indicates that generally neuropathies 
are more common in people who have had diabetes for at least 
25 years, who are overweight, have poor blood glucose 
control, or have high blood pressure. He has provided 
additional research articles stating similar information 
about the development of neuropathy following a long-term 
history of diabetes.

The veteran in recent statements alleges that VA physicians 
had told him that he had had diabetes for at least 25 years 
or more even while he was actually diagnosed with diabetes in 
2003 when his symptoms began to manifest. According to the 
veteran, this would have placed the onset of diabetes during 
his service. He states that medical literature he provided 
supported the conclusion that diabetes could have had a 
latency period of 25 years. 

According to these findings there is no basis in the medical 
evidence to conclude that diabetes mellitus originated due to 
the veteran's service. A diagnosis of diabetes was not 
indicated during service, or within one-year of separation. 
See 38 C.F.R. § 3.307(a)(3); 3.309(a) (providing that certain 
chronic diseases, including diabetes mellitus, may be 
presumed incurred in service where manifested to a 
compensable level within one-year of service discharge). The 
initial diagnosis of diabetes mellitus was obtained more than 
two decades following service in 2004, and there were no 
documented symptoms in this interval to suggest diabetes 
mellitus existed during that time period. See again, 38 
C.F.R. § 3.303(b). 

While the May 2004 VA physician's note above reflects that 
the evaluating treatment provider considered the veteran's 
own averred theory of service incurrence, there is nothing in 
the statement to directly indicate or suggest that this 
claimed relationship had a foundation in medical fact. This 
statement is essentially a reiteration of the veteran's 
stated medical history rather than an independent assessment 
of the causal nexus issue. See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (information simply recorded by a 
medical examiner, unenhanced by additional comment by that 
examiner, does not on its own constitute competent medical 
evidence). The medical evidence on relevant treatment history 
does not indicate that the veteran's diabetes mellitus likely 
had its origin in service.

The consideration of the medical treatise evidence in this 
case is also warranted to evaluate whether it is supportive 
of a causal connection between diabetes mellitus and service. 
The existence of a general statement on this subject alone 
from these sources is not determinative. See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of the specific case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion). See also Timberlake v. Gober, 
14 Vet. App. 122, 130 (2000), citing Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000)). The relevant journal 
articles and information have been reviewed still as to 
whether they show the likelihood of a latency period for 
onset of diabetes mellitus as the veteran has alleged. A 
reasonable interpretation of these articles however does not 
support this proposition. This evidence instead primarily 
explains the conditions that may lead to development of 
symptoms inclusive of neuropathy. 

The veteran's own assertions on the subject of causation have 
been considered, but as he is a layperson his statements on a 
medical matter cannot be dispositive without additional 
supporting clinical evidence. See e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the criteria for service connection for diabetes 
mellitus are not met, and the claim is denied. As the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Neuropathy of the Neck, Back and Hands

As the claim for service connection for diabetes mellitus 
remains denied, the claim for service connection for 
neuropathy affecting the neck, back and hands as secondary to 
the underlying diabetes mellitus cannot be substantiated. 
There is no further development of the record including by 
medical examination that could establish the claim. Rather, a 
claim for neuropathy in the identified areas secondary to a 
nonservice-connected disorder must be considered a moot 
issue.

The Board notes a December 1997 private orthopedic evaluation 
indicated in part, cervical spine injury with residual 
central and right upper extremity radiculopathy, suggesting 
neuropathy originating from a neck disorder. The present 
basis of entitlement is limited to a claim for neuropathy due 
to diabetes mellitus. The observed symptom of cervical 
radiculopathy can be later considered in adjudicating the 
claim for service connection for a cervical spine disorder, 
which the Board is remanding below. As for a neuropathy to 
the neck due entirely to diabetes mellitus however, service 
connection cannot be awarded on this basis.    

Peripheral Vascular Disease

The claim on appeal for service connection for peripheral 
vascular disease secondary to diabetes mellitus cannot be 
granted inasmuch as the underlying claim is being denied on 
the merits. The presence of PVD is shown on recent outpatient 
treatment history. As for the etiology of peripheral vascular 
disease, the question of whether it has a casual relationship 
to diabetes mellitus is not determinative. To the extent the 
claimed theory of entitlement is secondary service connection 
this basis of entitlement is not available.


Skin Disorder

A previous rating decision dated from May 2006 denied a claim 
for service connection for cystic acne. The veteran did not 
appeal, and that decision became final on the merits. See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008). See also 38 
C.F.R. §§ 3.104(a), 20.201 (2008).

The present claim is premised upon an alleged medical 
relationship between a dermatological disorder and diabetes 
mellitus. The report of a May 2001 private physician's 
evaluation indicates there was a rash over the face with some 
peeling, which was attributed to sunburn. Subsequent records 
of VA outpatient treatment periodically show similar 
findings. This evidence does not indicate a likely current 
diagnosed dermatological disorder with a plausible 
relationship to an existing medical disorder. See Pond v. 
West, 12 Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169 
(1998); ((Generally, in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event)).


Lymphadenitis

The veteran alleges that he developed a lymphadenitis 
disorder due to an immunological reaction to a typhoid shot 
during service, and in the alternative from coral poisoning 
when involved in underwater construction and engineering 
projects. As there is no competent evidence he currently has 
the claimed disability, the claim will be denied. 

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.   Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 

Following a typhoid shot in December 1976 the veteran had a 
reaction to the vaccination with a swollen, red edematous 
area on or near the right side of the face. The 
recommendation was bedrest and no duty for 24-hours.  

In June 1978, the veteran was evaluated for a lump present on 
the right side of the neck that had appeared just days 
previously. The physician noted a well-defined mobile lymph 
node on the right side of the neck, scalp and throat. The 
veteran underwent surgical removal of a lump from this area. 
The sutures were removed the following week. The wound was 
healing well without indication of infection.

A February 1980 treatment record indicates a documented 
history of allergies, and reaction to typhoid injection in 
1976. The recommendation was no further typhoid immunization.

An undated evaluation in proximity to this time period refers 
to complaints of sore throat, pain on the right ear and right 
side of face, and pain on swallowing. The right side of the 
face and neck appeared swollen. An examination of the throat 
was unremarkable. The veteran was unable to speak clearly. 
The tonsils were enlarged with exudate present, and there 
were enlarged anterior cervical nodes bilaterally. The 
assessment was early peritonsilar abscess. 

In July 1981 the veteran was seen for a reported reaction to 
the plague vaccination shot and complained of myalgia and 
fever over several days. The impression was post-vaccination 
syndrome. 

A statement received from another individual post-service 
relates that he recalled the veteran's hospitalization in 
October 1980 for approximately one week for treatment of a 
throat abscess.

In his April 2006 correspondence, the veteran described the 
series of events through which he developed swollen lymph 
nodes in the neck, and underwent an operation several months 
later at Kessler Air Force Base for removal of a throat 
abscess.

A February 2002 private physician's report states in part a 
past medical history of coral poisoning of both feet 
occurring in 1980.

Considering the above treatment record, while the veteran had 
the symptoms claimed during service there is no indication of 
any present disability of or similar to lymphadenitis. 
Following the June 1978 procedure for removal of a lump on 
the right side of the neck, and later diagnosis of and 
treatment for a peritonsilar abscess, there was no resumption 
of these incidents during service or since then. The post-
service VA outpatient medical history dated from 2003, and 
private treatment records on file do not document a disorder 
of the lymph nodes. There is no further description of 
symptoms the veteran has offered of lymph node problems that 
would indicate the likelihood of a current disorder. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(statement of lay affiant can be competent to establish a 
claimed disability where symptoms identified support a later 
diagnosis by a treatment professional). There is therefore no 
evidence of a current disability to substantiate this claim. 

Under VA law the existence of a current disability is the 
first essential criterion for establishing service 
connection. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994). There 
is the documented immunological reaction to vaccinations 
during service as stated and the veteran's assertions of 
exposure to coral poisoning as indicated, though absent a 
confirmed present disability further inquiry as to the 
etiology of lymphadenitis is not warranted. 

As a result, the claim for service connection for 
lymphadenitis is denied. The preponderance of the evidence is 
against this claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

Swelling of the Legs and Feet

Since the medical evidence does not attribute swelling in the 
lower extremities to any incident of the veteran's service, 
the claim is being denied.  

An August 2005 VA outpatient note on consultation for 
peripheral vascular disease indicates amongst other symptoms 
the veteran's report of some swelling in the right leg. The 
overall assessment stated he was doing well, though there was 
some persistent edema.

On a December 2006 cardiologist's evaluation he denied having 
had leg edema.  

The VA treatment profile as of August 2005 demonstrates the 
existence of persistent edema which substantiates the element 
of a current disability. The claimed causal relationship 
between this symptom, and typhoid vaccination and/or coral 
poisoning though is not demonstrated. The physicians who 
noted lower extremity edema each observed it was symptomatic 
of peripheral vascular disease (PVD). As indicated further 
below, it is determined that PVD is a nonservice-connected 
disorder. There is also no contrary medical finding of 
record. While in February 2002 a physician indicated history 
of coral poisoning of the feet in 1980, there were no 
residual symptoms from the date of that injury to the 
present. 38 C.F.R. § 3.303(b). See also, Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (Observing that the elements of 
in-service incurrence of a disease or injury, and an 
association between that and a present diagnosed disability 
may be substantiated through a demonstration of continuity of 
symptomatology). The veteran's documented immunization 
reactions in service also were never considered to have 
extended to problems of the lower extremities including 
swelling. Hence, a causal relationship between lower 
extremity edema and service is not demonstrated. 

For these reasons, the claim for service connection for 
swelling of the legs and feet is denied. The preponderance of 
the evidence is unfavorable, and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 


ORDER

Service connection for a lumbar spine herniated disc is 
granted.

Service connection for sciatic neuropathy of the bilateral 
lower extremities, secondary to a lumbar spine disability, is 
granted.

Service connection for diabetes mellitus is denied.

Service connection for neuropathy of the neck, back and hands 
secondary to diabetes mellitus, is denied.

Service connection for peripheral vascular disease secondary 
to diabetes mellitus is denied.

Service connection for a skin disorder secondary to diabetes 
mellitus is denied.

Service connection for lymphadenitis secondary to typhoid 
shot, or coral poisoning, is denied.

Service connection for swelling of the legs and feet 
secondary to typhoid shot, or coral poisoning, is denied.


REMAND

The Board is remanding the claim for service connection for a 
cervical spine disorder due to the need for a VA medical 
examination to resolve the etiology of this claimed disorder. 

Treatment history from service indicates in March 1980 
evaluation for pain and stiffness to the cervical spine 
following an injury sustained carrying a heavy object. There 
was tenderness on range of motion of the cervical spine in 
all directions.         The veteran had no paresthesia but 
did have weakness of his left upper extremity. The impression 
was cervical strain. 

In August 1981, he underwent treatment subsequent to a hit in 
the back of the neck and head. He complained of earlier loss 
of consciousness and blurred vision. There were some external 
bruises and no other apparent symptoms. A diagnosis was not 
then indicated.

A December 1997 clinical record from a private orthopedist 
reflects that the veteran had sustained a cervical injury due 
to a fall at his place of employment. The impression was 
cervical injury with residual central and right upper 
extremity radiculopathy. 
 
A February 2002 consultation with Dr. D.A., a private 
physician, indicates that the veteran sustained other work 
related injuries in January 2001 and January 2002 although 
these were primarily to the low back. A past surgical history 
was noted of a C5/C6 diskectomy in 1996.

A February 2002 VA outpatient record states an impression of 
cervical disc disease status-post surgery. An October 2004 
MRI report of the entire spine showed multilevel degenerative 
disc disease especially in the neck. 

Based on the evidence on file of a current neck disorder and 
in-service injury, a VA examination should be obtained to 
determine whether this claimed disability is causally related 
to the veteran's service. The requested evaluation should 
include consideration of his current medical condition, and 
the potential relevance of any nonservice-related back 
injuries following a detailed review of the record. See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim). 

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records. The most contemporaneous such reports have been 
obtained from the White River Junction VA Medical Center 
(VAMC) and are dated from October 2006. The RO/AMC should 
obtain any such records from this facility and associate them 
with the claims file. Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (pertaining to requests for records in the 
custody of a Federal department or agency).

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact the VA 
Medical Center in White River Junction, 
Vermont and request all available 
treatment records on file dated since 
October 2006. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Following the receipt of any further 
medical records , the RO/AMC will 
schedule the veteran for a VA examination 
with an orthopedist. The purpose of the 
examination is to determine whether the 
veteran has a current cervical spine 
disorder that was incurred or aggravated 
during his service. 




The following considerations will govern 
this examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. The examiner should 
initially set forth a detailed 
diagnosis of the veteran's current 
cervical spine disability. 

d. The physician must opine whether 
upon review of the service treatment 
history, particularly involving 
March 1980 and August 1981 neck 
injuries during service, the 
veteran's cervical spine disorder 
was incurred during active duty 
service. In providing this 
determination the examiner must also 
note consideration of the 
significance, if any, of post-
service work-related injuries on the 
development of a cervical spine 
disorder.

e. The examiner must state the 
medical basis or bases for this 
opinion. If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for a cervical spine 
disorder.

4. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


